Case 4:20-mj-04310-N/A-LAB Document 1 Filed 01/30/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V. 20 offs 4708 A J
Carol Jean Mchenry DOB: 1967; United States MAGISTRATE'S CASE NO.

 

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324(a)(1)(B)(i); 1325; 18 USC § 3

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about January 29, 2020, in the District of Arizona, Carol Jean Mchenry, knowing or in
reckless disregard that certain aliens, namely Hermenegildo Giron-Godinez, Emiliano Martinez-Primo, and Christian
Antonio Mendoza-Arreola, had come to, entered, and remained in the United States in violation of law, did transport
and move said aliens within the United States by means of transportation and otherwise, in furtherance of such
violation of law and did so for the purpose of private financial gain; in violation of Title 8, United States Code,
Sections 1324(a)(1)(A)Gi) and 1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about January 29, 2020, in the District of Arizona, Carol Jean Mchenry, knowing
that certain illegal aliens, Hermenegildo Giron-Godinez, Emiliano Martinez-Primo, and Christian Antonio Mendoza-
Atreola, had entered the United States at a time or place other than as designated by immigration officers, did
knowingly assist Hermenegildo Giron-Godinez, Emiliano Martinez-Primo, and Christian Antonio Mendoza-Arreola
so that they would not be apprehended by law enforcement by transporting them in the vehicle that Carol Jean
Mchenry was driving; in violation of Title 8, United States Code, Section 1325(a)(1) and Title 18 United States
Code, Section 3.

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about January 29, 2020, in the District of Arizona (Pearce, AZ), United States Border Patrol Agents (BPA)
responded to a sensor activation which is located on a road that circumvents the SR-191 immigration checkpoint. The
BPA encountered a 2004 Nissan Xterra which was seen scouting circumvention routes earlier in the day. Record checks
revealed that the Nissan was registered to an address in Sierra Vista with multiple crossing through the Port of Entry and
the SR-191 checkpoint. While following the Xterra, the BPA saw what appeared to be a person attempting to hide in the
rear cargo area of the vehicle. The BPA conducted a vehicle stop and saw two people attempting to hide in the rear cargo
area and two on the rear seat, all four were in the USS. illegally. Three of the four illegal aliens were identified as
Hermenegildo Giron-Godinez, Emiliano Martinez-Primo, and Christian Antonio Mendoza-Arreola. The driver was
identified as Carol Jean Mchenry and an adult male front seat passenger, both U.S. Citizens.

 

Material witnesses Giron, Martinez, and Mendoza stated that they or a friend arranged to be smuggled into the United
States for money. all three said that they crossed the border illegally.

In a post-Miranda statement, Mchenry said that she knew that the reason for this trip was to help facilitate the smuggling
operation on today’s event. She agreed to drive and pick up illegal aliens from a trailer in Herford. Mchenry said that she
did not know how much she was supposed to get paid for the smuggling event.

 

' {MATERIAL WITNESSES IN RELATION TO THE CHARGE: Hermenegildo Giron-Godinez, Emiliano Martinez-Primo, and
Christian Antonio Mendoza-Arreola y

Detention Requested SIGN. OF COMPLAINANT
Being duly sworn, I declare that the foregoing is

true and correct to the best of fae OEFICIAL TITLE & NAME:
\ :

 

 

AUTHORIZED BY: AUSA JAA/ti U.S. Border Patrol Agent

 

 

Sworn to before me and subscribed in my presence.

SIGNATURE OF MAGISTRATE JUDGE” “YVYonsass.. Qo p DATE
January 30, 2020

1) See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 
